             Case 1:17-cv-06903-RJS Document 63 Filed 11/15/19 Page 1 of 2




                                          November 15, 2019

By ECF and Email

The Hon. Richard J. Sullivan
United States Circuit Judge
U.S. Court of Appeals for the Second Circuit
40 Foley Square
New York, NY 10007

       Re:       Oakley v. Dolan, et al., 17 Civ. 6903 (RJS)

Dear Judge Sullivan:

       We, along with co-counsel Wigdor LLP, represent Plaintiff Charles Oakley in the above-
captioned matter and write to inform the Court of a recent event that bears on the motion to
dismiss filed by Defendants James Dolan, MSG Networks, Inc., the Madison Square Garden
Company and MSG Sports & Entertainment, LLC (collectively, “Defendants”).

       This past week, according to media reports, a fan attending the New York Knicks (the
“Knicks”) game on November 10, 2019, “was escorted out of his seat by security guards at
[Madison Square Garden] ... for starting a ‘Fire Dolan’ chant.”1 The fan was escorted to the
basement of Madison Square Garden (“MSG”) by six of Defendants’ security guards, who
informed him that he would be required to leave if he continued to chant that Defendant Dolan
should sell the Knicks. Id. The security personnel proceeded to escort the fan and his friend to the
exit.2

        As was the case with the incidents that Plaintiff brought to the Court’s attention earlier this
year, see Dkt. Nos. 56, 58, Plaintiff is not seeking to introduce these events as evidence bearing on
the merits of Defendants’ motion or Plaintiff’s claims. As Plaintiff has maintained, the decision on
Defendants’ motion to dismiss should be limited to the allegations in the four corners of the
Amended Complaint. Instead, these events underscore why consideration of extrinsic evidence is
especially inappropriate in this case, where Defendants’ repeated behavior towards other MSG
attendees undercuts their claims that their incomplete extrinsic evidence forms a basis for
dismissal.



1
  https://www.si.com/extra-mustard/2019/11/11/knicks-kick-out-fan-for-anti-james-dolan-chant (last
visited November 12, 2019).
2
  https://clutchpoints.com/knicks-news-fan-gets-kicked-out-madison-square-garden-chanting-fire-dolan/
(last visited November 12, 2019).
Case 1:17-cv-06903-RJS Document 63 Filed 11/15/19 Page 2 of 2
